Citation Nr: 0336211	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
replacement, claimed as secondary to a service-connected 
right knee disability.  

2.  Entitlement to service connection for nonspecific 
urethritis.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1960 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA), 
Phoenix, Arizona, Regional Office (RO) that respectively 
denied the veteran's claim of entitlement to service 
connection for a left knee replacement and entitlement to 
service connection for nonspecific urethritis.  

In January 2003, the veteran appeared at the RO at a travel 
Board hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  


REMAND

On November 9, 2000, prior to the initiation of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, in 
the statement of the case issued in July 2002, of the 
provisions of 38 C.F.R. § 3.159 (2002).  He was not 
specifically advised what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  This is not sufficient to satisfy 
the VCAA notice requirements.  See Quartuccio, 16 Vet. App. 
183.  

Finally, subsequent to his January 2003 hearing, the veteran 
indicated that his treatment records from as early as 1966 
could be under the control of two health insurance companies, 
specifically Blue Cross/Blue Shield and Cigna.  Given the 
proximity to service, these records could be pertinent to his 
claims.  Consequently, it is incumbent upon VA to assist the 
veteran in obtaining treatment records the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the etiology of the disabilities at 
issue.  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
described below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  At the very least, the 
appellant should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claims.  This letter should also contain a 
statement disclosing the type of evidence 
that would be essential to the success of 
his claims, as well as a statement as to 
which portion of evidence, if any, is to 
be provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

2.  The RO should obtain copies of the 
veteran's treatment records from through 
Blue Cross/Blue Shield and Cigna health 
insurance companies.  The RO should also 
obtain from the veteran the names and 
addresses of all other medical care 
providers who treated the veteran for any 
of the disorders at issue since service.  
After securing any necessary releases, 
the RO should obtain copies of the 
veteran's records from any providers 
identified by the veteran.  These records 
should be associated with the claims 
file.

3.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the veteran's claims.  If the claims 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




